Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119(a-d) with reference to Application Number: EP-174156756.3 filed on 02/17/2017.

Information Disclosure Statement
The Information Disclosure Statement(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.

Drawings
The drawing(s) have been reviewed by the examiner and are found to comply with the provisions of 37 CFR 1.81 to 1.85.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependents therein are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "optional" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). In the instant case, the metes and bounds of the claim are further clouded by murky language such as “other optional components”, with absolutely no bounds to the component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6 and 8 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5037409) in view of Ahr (US 5800418) as evidenced by Goldman (US 5599335).
Regarding claim 1, Chen discloses a fluid-absorbent article, comprising: (A) an upper liquid-pervious layer (14); (B) a lower liquid-impervious layer (back sheet 22); (C) a fluid-absorbent core (12) between (A) and (B) comprising at least 60% by weight of fluid-absorbent polymer particles and not more than 40% by weight of fibrous material (see c. 5: 49 – c. 6: 40, c. 15: 29 - 33), based on the sum of fluid-absorbent polymer particles and fibrous material (c. 6: 5 – 11); (D) an acquisition-distribution layer (16) between (A) and (C) comprising at least 90% by weight of synthetic fibers and not more than 10% by weight of cellulose based fibers, based on the sum of synthetic fibers and cellulose based fibers (c. 7: 6 – 21, c. 16: 6 – 15; the claim is interpreted as not requiring cellulose based fibers, see for example Applicant’s specification, [0277]); (E) an optional tissue layer disposed immediately above and/or below (C) (46); and (F) other optional components (42), wherein the basis weight of the acquisition-distribution layer (D) is at least 70 gsm (c. 8: 16 – 20, see multitude of examples in Fig. 1).
While Chen discloses that suitable polymers include water insoluble hydrogel polymers made to have high absorbency (c. 6: 27 – 40), Chen does not disclose non-surface-crosslinked fluid-absorbent polymer particles, and the non-surface-postcrosslinked fluid-absorbent polymer particles have a saline flow conductivity (SFC) of less than 5×10.sup.−7 cm.sup.3s/g and an AUHL of less than 15 g/g. Nonetheless, Ahr discloses a fluid-absorbent core comprising at least 60% by weight (Table 1, examples 4 and 5) of non-surface-crosslinked fluid-absorbent polymer particles (Nalco 1180, see c. 32: 8 – 10; as evidenced by Goldman, Nalco 1180 is non-surface-crosslinked, see c. 5: 37 – 41, c. 18: 27 – 30) and the non-surface-postcrosslinked fluid-absorbent polymer particles have a saline flow conductivity (SFC) of less than 5×10.sup.−7 cm.sup.3s/g and an AUHL of less than 15 g/g (c. 19, table 1, SFC and PUP capacity). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the absorbent gelling material of Chen according to the specific AGM disclosed in Ahr for the benefit of a well known, commercially available, easy-to-supply AGM that provides the benefits of enhanced absorbency (Ahr, c. 5: 41 – 60).
Regarding claims 2 and 3, Chen discloses the fluid-absorbent article according to claim 1, wherein the basis weight of the acquisition-distribution layer is at least 90 gsm (see multitude of examples in Table 1 of Chen).
4. The fluid-absorbent article according to claim 1, wherein the fluid-absorbent polymer particles have a saline flow conductivity (SFC) of 3×10.sup.−7 cm.sup.3s/g or less (see Goldman, Table 1).
5. The fluid-absorbent article according to claim 1, wherein the acquisition-distribution layer (D) is a non-woven web comprising a three-dimensional network of fibers (c. 7: 12 – 21, Fig. 2, Chen).
6. The fluid-absorbent article according to claim 5, wherein the network comprises bicomponent fibres and/or polyethylene fibres and/or polypropylene fibres and/or polyester fibres (c. 16: 11 – 15).
8. The fluid-absorbent article according to claim 1, wherein the acquisition-distribution layer (D) comprises at least two layers (c. 6: 56 – c. 7: 5, wherein the AD layer is said to include the tissue layer (earlier claimed as optional) because it serves a role in acquisition/distribution of fluids to the absorbent core).
9. The fluid-absorbent article according to claim 1 wherein the fluid-absorbent core comprises at least 80% by weight of water-absorbent polymer particles (Chen discloses up to 99% AGM material including examples of 75%, see earlier cited passages).
10. The fluid-absorbent article according to claim 1, wherein the water-absorbent polymer particles within the core are placed in discrete regions (c. 6: 52 – 55).
11. The fluid-absorbent article according to claim 1, wherein the water-absorbent polymer particles have a centrifuge retention capacity of at least 40 g/g (see Ahr, c. 5: 55 – 61).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5037409) in view of Ahr (US 5800418) as evidenced by Goldman (US 5599335) in view of Daniels (US 20020004654).
Regarding claim 7, Chen in view of Ahr discloses the fluid-absorbent article according to claim 1. Daniels discloses wherein the acquisition-distribution layer (D) is air-through bonded [0034]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify/substitute the AD layer of Chen made from synthetically provided fibers with air-through bonding as taught by Daniels for the benefit layer integrity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For additional articles using typical Nalco 1180, see also the provided US 5733273 A, US 5866173 A, US 5827254 A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799